DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

 Response to Arguments
Applicant’s arguments filed 8/30/2021 have been fully considered and are persuasive.  The examiner notes that McLean further does not disclose a support structure that folds to take on a form that includes the claimed layers since the device of McLean simply expands and does not fold into the delivered configuration. Upon further review, new grounds of rejection are made as discussed in detail below.

Election/Restrictions
Claims 3, 9-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/17/2020. The examiner notes that claim 18 is withdrawn since the embodiment of figs. 1-3 and 5 do not support a tissue skirt being attached to an inside surface of said inner layer. This feature is only shown in figs. 4 and 6 and is directed to non-elected species B.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 was amended to require the tissue liner is attached to both the wireform and the support structure and extends from the wireform, where the tissue liner forms valve leaflets, to lining an inside surface of the outer layer of the support structure. As best understood (see the rejection under 112(b) below discussing indefiniteness) claim 17 could read on figs. 3 and 5 wherein the claimed “outer layer” could be the middle layer 60 which is outward of an inner layer. If this is the case then the liner extends from the waveform to an inside surface of the middle/outer layer. However, claim 20 adds a middle layer and there is no support for inner, middle, and outer layers wherein the tissue liner is attached to both the wireform and the support structure and extends from the wireform to lining an inside surface of the outer layer of the support structure. In other words, claim 17 is supported using a broad interpretation of calling the middle layer 60 of figs. 3 and 5 an outer layer, but when a middle layer is additionally claimed as in claim 20, there is no support for 3 layers and a tissue liner that extends from the wireform to lining the outer layer. Each of the figures show separate liners (100, 110, 120) and none of the liners extends from the wireform to lining the outside layer when there are three layers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said valve material extending from the commissural points of the wireform beyond a first fold of the support structure and attached thereto to form a valve skirt attached to the middle layer of the support structure" in lines 13-16.  It is unclear what “attached thereto” is referring to since both a wireform and support structure are recited prior to “thereto”.
Claim 17 is generally unclear. Lines 6-8 recite “extends from the wireform, where the tissue liner forms valve leaflets, to lining an inside surface of the outer layer of the support structure”. The drawings and specification disclose the tissue liner extending from the wireform to an inside surface of the middle layer 60 (see figs. 3 and 5) as opposed to the outer layer 42. Liner 100 which lines the outer layer 42 is separate from the tissue liner 120 which lines an inside surface of the middle layer 62. Because the middle layer 62 is technically outward of the inner layer 80, one could consider the middle layer 60 to be “an outer layer”, however, this is inconsistent with the terminology used in the specification which calls layer 42 the outer layer. Please clarify whether the “outer layer” of claim 17 is actually the middle layer disclosed in the specification. Note that there would not be support for the tissue liner extending from the wireform to the outermost layer 42. Also, the claim’s sentence structure is confusing. The phrase “extends from the wireform, …, to lining an inside surface” is unclear. Does this mean the tissue liner extends from the wireform to an inside surface of the outer layer and forms a lining of the inside surface? Please clarify.
Claim 19 recites that the valve assembly includes a tissue skirt attached to an outside surface of the inner layer. It is unclear if the tissue skirt is a portion of the tissue liner of claim 17 or an additional component. For instance, par.40 of the instant application states that the inner liner 120 is an extension, or skirt, of the valve leaflets 22. Here it appears that the tissue skirt is the same as the tissue liner which lines the inside surface of “the outer layer” as claimed in claim 17. However, because claim 19 refers to “a tissue skirt” and does not relate the tissue skirt to the tissue liner it is unclear if they are the same or different. For examination, based on the specification, the examiner interprets the tissue skirt to be the portion of the tissue liner that extends from the leaflets.
Regarding claim 20, as discussed above in the rejection under 35 U.S.C. 112(a), there is no support for a middle layer with a tissue ring in combination with a tissue liner that extends from the wireform to an inside surface of the outer layer. When there are three layers and the middle layer has a tissue ring, the tissue liner extends from the wireform to an inside surface of the middle layer (see figs. 3 and 5 of the application). It is unclear how the tissue liner could extend from the wireform to an inside surface of the outer layer and at the same time have a middle layer with a tissue ring attached to a surface thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. 2003/0109922 (hereafter referred to as Peterson).
Regarding claim 17, Peterson discloses a prosthetic valve device comprising a support structure (considered the bottom portion of the device) having a plurality of layers including at least an outer layer 18 and an inner layer, considered either 22 or inner layer of 46 (fig.9), a valve assembly connected to the inner layer and extending proximally from the inner layer (fig.5), the valve assembly including a wireform 30 and a tissue liner, 14 and 46, wherein the tissue liner is attached to both the wireform and the support structure and extends from the wireform, where the tissue liner forms valve leaflets 14, to lining an inside surface of the outer layer of the support structure (fig.5 shows the tissue liner forming leaflets 14 and fig.9 shows liner 46 lining an inside surface of the outer layer 18; par.35 discloses the leaflets are formed from the polymeric material 46 therefore the tissue liner forms the leaflets and the lining). 
Regarding claim 19, the lining 46 forms a skirt attached to the outside of inner layer 22 (figs. 5 and 9).
Regarding claim 20, see the annotated fig.13 below which meets the claim. The tissue ring attached to the surface of the middle layer is a ring because the stent is a ring and the tissue ring follows the shape of the stent.

    PNG
    media_image1.png
    386
    413
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gainor et al. 2012/0065728 (hereafter referred to as Gainor).
Regarding claim 1, Gainor discloses a prosthetic valve comprising a support structure 10 having a delivery configuration and a delivered configuration, wherein in the delivery configuration the support structure takes the form of an elongated tube (fig.1), and in the delivered configuration, the support structure folds (figs. 3-12 and 27-36) to take on a form that includes an outer layer 30, a middle layer 32, and an inner layer 34 (figs. 3-12 and 27-36; pars. 57-59 and 67-71 discuss the folds and layers), a valve assembly including a wireform 24 including commissural points 26 that extend beyond a proximal end of the support structure (par.56; fig. 35), and including a distal end that connects the valve assembly to the inner layer of the support structure (the distal ends of the valve assembly connects at 22 in fig.1), valve material 36 attached to the wireform to create valve leaflets (figs. 13-15), the valve material extending from the commissural points of the wireform (figs. 13-15). The embodiment of figs. 1-15 and 27-36 does not discloses that the valve material extends beyond a first fold of the support structure to form a valve skirt attached to the middle layer of the support structure or that an outer liner is attached to an inside surface of the outer layer of the support structure. Figs. 19 and 37 and pars. 63 and 79 teach a skirt portion extending from the leaflets and being connected to the support structure. While the benefit of the skirt is not specifically recited in Gainor, one of ordinary skill in the art would appreciate that such a skirt would provide a seal which prevents blood from flow through openings. See for instance fig.13 which shows openings between the leaflets and the support structure. Such openings could allow blood to flow therethrough, while the skirt taught by figs. 19 and 37 of Gainor would prevent such paravalvular leaks. Gainor further teaches a liner 42 located between an outermost layer and adjacent layer of the support structure for the purpose of improving paravalvular leak prevention and embolic trapping characteristics of the support structure (par.64; fig.22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the valve assembly of the embodiment of figs. 1-15 and 27-36 with a valve material that extends beyond the wireform and beyond a first fold of the support structure as taught by figs. 19 and 37 and pars. 63 and 79 in order to better prevent paravalvular leaks. Note that such a skirt extending from leaflets and attached to the support structure meets the limitation of forming a valve skirt attached to the middle layer of the support structure since the skirt is attached to the middle layer via the direct attachment to the third layer of the support structure. It would have been further obvious to one of ordinary skill in the art before the effective filing date to add the outer liner 42 of the embodiment of fig. 22 to the embodiment of figs. 1-15 and 27-36 in order to enhance the paravalvular leak prevention at the folded end 14 of the frame. 
Regarding claim 4, as discussed above, the skirt is attached to the middle layer via direct attachment to the third layer. As such, the skirt is also (at least indirectly) attached to an inside surface of the middle layer of the unitary support structure. 
Regarding claim 5, see tubular mesh in par.21.

Allowable Subject Matter
Claims 2, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774